— Appeal from an order and judgment of the Supreme Court (Tait, Jr., J.), entered April 27, 1992 in Madison County, which granted defendants’ motion for summary judgment dismissing the complaint.
The circumstances in this action and the issues raised herein are identical to those found in Carhart v Village of Hamilton (190 AD2d 973 [decided herewith]). Consequently, we find our holding in Carhart to be determinative of this appeal.
Weiss, P. J., Yesawich Jr., Levine, Crew III and Mahoney, JJ., concur. Ordered that the order and judgment is modified, on the law, with costs to plaintiffs, by reversing so much thereof as dismissed those portions of the complaint which fall within the Statute of Limitations; motion denied to that extent; and, as so modified, affirmed.